Citation Nr: 0303457	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  00-12062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than October 6, 1998 
for service connection for residuals of a left hand injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to August 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1999 RO decision which granted service connection 
for residuals of a left hand injury, effective from October 
6, 1998; the veteran appeals for an earlier effective date.  
He had an RO hearing in July 2000 and a Board hearing in June 
2001.  In September 2001, the Board remanded the case to the 
RO for further development.



FINDINGS OF FACT

On October 6, 1998 (years after the veteran's service), the 
RO received his first formal or informal claim for service 
connection for residuals of a left hand injury, and the RO 
subsequently granted service connection for the left hand 
condition effective from October 6, 1998.


CONCLUSION OF LAW

Service connection for residuals of a left hand injury may be 
no earlier than October 6, 1998, date of VA receipt of the 
initial claim.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Army from July 1968 
to August 1970, during which he performed duties as a 
dentist.  His service medical records (obtained by the RO 
after an October 6, 1998 claim for service connection) show 
that his left hand was injured by a dental drill while 
treating a patient in March 1970, and he thereafter received 
treatment in service.

In September 1970, the RO received a claim from the veteran 
for educational benefits, and on the form he checked a space 
to indicate he had not previously filed for VA benefits.

Medical records from the Minneapolis VA Medical Center (VAMC) 
were obtained after the Board's September 2001 remand.  In 
pertinent part, the VAMC records show the veteran was seen in 
May and June 1981 for gastrointestinal symptoms and underwent 
related diagnostic procedures; there is no mention of a left 
hand condition in records from this time.  The VAMC records 
include the typed portion of a June 26, 1981 form letter sent 
to the veteran; but there is no indication of a reply 
received from the veteran.

The claims folder shows that in March 1984 the veteran was 
given a certificate of eligibility under the Emergency 
Veterans' Job Training Act of 1983.  (After the Board 
remanded the case in September 2001, the RO indicated that 
files of all veterans who participated in this temporary 
benefits program had been destroyed in the early 1990s.)

On October 6, 1998, the RO received a compensation claim from 
the veteran (VA Form 21-526), which he signed and dated 
September 30, 1998, claiming service connection for residuals 
of a left hand injury.  He checked a space on the form to 
indicate he had not previously filed for VA benefits.  He 
noted his left hand was injured by a dental drill in service.  
The veteran related that when he was still on active duty he 
asked for compensation of the injury and was told that a 
claim would be processed for him.

After receiving the veteran's October 6, 1998 claim, the RO 
obtained his service medical records, as well as recent 
records and a VA examination.  

A May 1999 RO decision granted service connection and a 10 
percent rating for residuals of a left hand injury, effective 
October 6, 1998.  A September 1999 RO decision granted a 
higher rating of 40 percent for the left hand condition, 
effective October 6, 1998.  

In an October 1999 statement, the veteran asserted that an 
effective date earlier than October 6, 1998 should be 
assigned for service connection for the left hand condition; 
he argued that service connection should be effective with 
his August 1970 release from active duty.  He said that when 
he was still in service he was told by Army officials that a 
compensation claim would be automatically processed for him; 
he did not hear of any action on the claim; over the years he 
dealt with the condition at his own expense; and he had now 
learned that he would have been entitled to benefits at the 
time of service separation.

In January 2000, the RO denied an earlier effective date for 
service connection for a left hand disorder.

In statements dated in and after March 2000, the veteran 
asserted that he intended to file a claim for service 
connection for a left hand injury, or attempted to file a 
claim, much earlier than in October 1998.  He said that he 
was told by Army officials, while still on active duty, that 
the claim would be filed for him.  The veteran also said that 
he had contact with employees of the VAMC in Minneapolis 
shortly after service and at various times thereafter, at 
which time he tried to file a claim.  He said both the Army 
and VA misinformed him or misled him with regard to 
processing of a claim for service connection.  As to contacts 
with the VAMC, he asserted that he requested compensation in 
late 1970 or early 1971, and was told that the matter would 
be looked into, but he did not hear back from them.  He said 
he checked again with the VAMC in a couple of years, with the 
same assurances and the same lack of response.

The veteran and his brother testied at a hearing conducted by 
an RO hearing officer in July 2000.  The veteran reiterated 
his belief that he had claimed service connection for a left 
hand condition with Army officials when still on active duty, 
and again with the VAMC in the early 1970s after service.  He 
also asserted that he again filed a claim for service 
connection for a left hand condition with the VAMC by 
responding to a June 26, 1981 letter from the VAMC.

At the July 2000 RO hearing, the veteran submitted a 
photocopy of a June 26, 1981 letter which was sent to him by 
a medical administrative assistant at the Minneapolis VAMC.  
The veteran asserted at the hearing, that he returned the 
letter, with his annotations, to the VAMC shortly thereafter.  
The June 26, 1981 typed  letter notes that, in reviewing his 
records since his recent treatment [the Board notes that such 
treatment involved a gastorintestinal condition], the VAMC 
was unable to verify his service, and to establish 
eligibility he should provide a copy of his service discharge 
document and complete spaces on the letter (those spaces 
concern branch of service, service number, dates of service, 
and VA claims number).  The photocopy of this letter which 
the veteran submitted at his July 2000 RO hearing also 
contains his handwritten entries to the effect that he made a 
claim for VA benefits for a hand injury in 1971, VA benefits 
had not yet been received and he was asking for help in 
getting his claim settled, and discharge papers were enclosed 
to again claim benefits for a hand injury.  Next to his 
signatiure on this photocopied letter which he submitted at 
the July 2000 RO hearing, the veteran wrote the date of July 
14, 1981.  

At his RO hearing, the veteran submitted several July 2000 
statements from relatives and friends.  These statements are 
to the effect that in 1970, 1971, or 1972 the veteran told 
them he had filed a VA claim for service connection for a 
left hand condition.  

At a June 2001 Travel Board hearing, the veteran reiterated 
his assertions that he claimed service connection for a left 
hand injury long before October 1998.  He again said he filed 
for compensation with Army officials while still on active 
duty, and again filed with the VAMC at various times after 
service.  

As indicated above, the Board remanded the case to the RO in 
September 2001 for additional development.  The RO checked 
potential sources for any earlier claim for service 
connection for a left hand condition, but no claim prior to 
the October 6, 1998 claim was found.

II.  Analysis

The file shows that through correspondence, rating decisions, 
the statement of the case, supplemental statements of the 
case, and RO and Board hearings, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for an effective date earlier than October 6, 1998 for 
service connection for residuals of a left hand injury.  
There has been VA compliance with the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

The law provides that the effective date for service 
connection is the day following separation from active duty, 
or the day entitlement arose, if the claim is filed within 
the year after active duty.  When the claim is filed more 
than a year after active duty, the effective date for service 
connection will be the date of VA receipt of the claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

A claim for VA benefits, whether formal or inform, must be in 
writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 
189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 Vet.App. 
377 (1999).  Treatment records by themselves do not 
constitute informal claims for service connection.  38 C.F.R. 
§ 3.157; Sears v. Principi, 16 Vet.App. 244 (2002).  While 
the VA should broadly interpret submissions from a veteran, 
it is not required to conjure up claims not specifically 
raised.  Brannon v. West, 12 Vet.App. 32 (1998).   

In the veteran's claim received by the RO on October 6, 1998, 
and in some of his early statements during this appeal, he 
seemed to concede that his October 6, 1998 claim was his 
first claim for service connection for a left hand condtion.  
However, later during the appeal he alleged he made a claim 
much earlier.

The veteran has argued that an earlier effective date for 
service connection should be granted under the doctrine of 
"equitable tolling" because he was allegedly misled by Army 
official (while on active duty) and by VAMC officials 
(shortly after service) that a claim for service connection 
would be processed.  However, that doctrine is inapplicable 
to the rules on effective dates for service connection.  
Andrews v.  Principi, 16 Vet.App. 309 (2002).  The veteran 
also argues that an alleged "grave procedural error" by the 
VA somehow warrants an earlier effective date for service 
connection, and he cites Hayre v. West, 188 F.3d 1327 
(Fed.Cir.  1999).  However, Hayre does not involve the 
factual or legal situation involved in the veteran's case, 
and in any event the Hayre concept of "grave procedural 
error" to vitiate finality of old decisions was recently 
overruled by the Federal Circuit in Cook v. Principi, No. 00-
7171 (Fed.Cir. Dec. 20, 2002).

The veteran was released from active duty in August 1970.  He 
alleges that while still on active duty he claimed service 
connection by contacting Army officials; but even if that 
were shown (which it is not), such would not be a claim with 
the VA for service connection.  The veteran also alleges he 
filed a claim with the VA shortly after service and at 
various times thereafter, by verbal communications with VAMC 
personnel; but even assuming that such verbal communications 
took place, such would not meet the requirement that a claim 
must be in writing.

In 2000, the veteran presented a photocopy of a June 26, 1981 
VAMC letter which was sent to him, asking for information on 
his service.  This letter was sent in relation to recent 
treatment for a gastrointestinal condition.  The photocopy 
presented by the veteran in 2000 bears his handwritten 
annotations to the effect that he was claiming service 
connection for residuals of a left hand injury, and he now 
asserts he sent this back to the VAMC in about July 1981.  It 
seems odd that the veteran would write information about his 
hand condition on this 1981 letter which did not ask for such 
information, and when he was being treated for an unrelated 
condition.  And of course the RO, not the VAMC, would be the 
proper VA office for filing a compensation claim.  In any 
event, even assuming the veteran returned this letter (with 
his annotations concerning the hand) to the VAMC in or about 
July 1981, there is no indication that the VAMC or any other 
VA office ever received it; and it is the date of VA receipt 
of a claim which governs the effective date of service 
connection. 

A search of VA records has been done, and there is no 
evidence of VA receipt of a written claim, formal or 
informal, for service connection for a left hand condition 
until October 6, 1998.  As this was more than a year after 
service, service connection may be no earlier than October 6, 
1998, date of VA receipt of the claim.  The preponderance of 
the evidence is against the claim for an earlier effective 
date for service connection; thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An earlier effective date for service connection for 
residuals of a left hand injury is denied.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

